Case 8:20-bk-12476-TA   Doc 1 Filed 09/01/20 Entered 09/01/20 18:01:19   Desc
                         Main Document    Page 1 of 5
Case 8:20-bk-12476-TA   Doc 1 Filed 09/01/20 Entered 09/01/20 18:01:19   Desc
                         Main Document    Page 2 of 5
Case 8:20-bk-12476-TA   Doc 1 Filed 09/01/20 Entered 09/01/20 18:01:19   Desc
                         Main Document    Page 3 of 5
Case 8:20-bk-12476-TA   Doc 1 Filed 09/01/20 Entered 09/01/20 18:01:19   Desc
                         Main Document    Page 4 of 5
Case 8:20-bk-12476-TA   Doc 1 Filed 09/01/20 Entered 09/01/20 18:01:19   Desc
                         Main Document    Page 5 of 5
